United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1453
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                          Jaime Leonel Reinosa-Salguero

                                    Defendant - Appellant
                                  ____________

                      Appeal from United States District Court
                  for the Western District of Arkansas - Ft. Smith
                                  ____________

                           Submitted: January 11, 2021
                              Filed: February 1, 2021
                                 [Unpublished]
                                ____________

Before GRUENDER, BENTON, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Jaime Leonel Reinosa-Salguero pleaded guilty to one count of bank robbery
as well as one count of using a firearm during and in relation to a federal crime of
violence. See generally 18 U.S.C. §§ 924(c)(1)(A)(iii), 2113(a). The district court1

      1
        The Honorable P.K. Holmes, III, United States District Judge for the Western
District of Arkansas.
calculated a total offense level of 23 and a criminal-history category of I, resulting
in an advisory sentencing guidelines range of 46 to 57 months’ imprisonment on the
bank-robbery count, see U.S.S.G. § ch. 5, Part A, and a mandatory minimum of 120
months’ imprisonment on the firearm count to run consecutively to the bank-robbery
sentence, see 18 U.S.C. § 924(c)(1)(A)(iii); U.S.S.G. § 2K2.4(b). The district court
sentenced Reinosa-Salguero to 120 months’ imprisonment on the bank-robbery
count (an upward variance to just over double the top end of the guidelines range)
and 120 months’ imprisonment on the firearm count, for a total sentence of 240
months’ imprisonment. Reinosa-Salguero appeals, arguing that his sentence is
substantively unreasonable. We affirm.

       “We review sentences, whether inside or outside the Guidelines range, under
a deferential abuse-of-discretion standard.” United States v. Mesa-Lopez, 808 F.3d
743, 745 (8th Cir. 2015). In considering the substantive reasonableness of an upward
variance, we “must give due deference to the district court’s decision that the [18
U.S.C.] § 3553(a) factors, on a whole, justify the extent of the variance.” United
States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc). “A sentencing
court abuses its discretion if it fails to consider a relevant factor that should have
received significant weight, gives significant weight to an improper or irrelevant
factor, or considers only the appropriate factors but commits a clear error of
judgment in weighing those factors.” United States v. Nelson, 982 F.3d 1141, 1146
(8th Cir. 2020).

       The district court concluded that an upward variance on the bank-robbery
count was warranted in light of aggravating factors related to the nature and
circumstances of this offense, the need to deter such conduct, and the need to protect
the public. See generally 18 U.S.C. § 3553(a). Specifically, the district court noted
that: immediately before robbing the bank, Reinosa-Salguero pointed a firearm at
someone while attempting to steal a car; during the bank robbery, he discharged a
firearm right over a bank teller’s head; shortly after robbing the bank, he led police
on a high-speed chase; and, during the high-speed chase, he again used a firearm. In
light of these facts, the district court concluded that a sentence of just over double


                                         -2-
the top end of the guidelines range on the bank-robbery count was warranted. We
find no abuse of discretion in this determination. See, e.g., United States v. Moore,
798 F. App’x 966, 966-67 (8th Cir. 2020) (per curiam) (affirming an upward
variance to nearly double the top end of the guidelines range in light of similar
offense conduct).

       Reinosa-Salguero points out that some of these aggravating factors were
already taken into account in the calculation of his guidelines range and contends
that the district court should have weighed more heavily the fact that his offense
conduct was a deviation from his nonviolent character. But a sentencing court may
vary upward based on “factors that have already been taken into account in
calculating the advisory Guidelines range.” United States v. David, 682 F.3d 1074,
1077 (8th Cir. 2012). And “[t]he district court’s choice to assign relatively greater
weight to the nature and circumstances of the offense than to the mitigating personal
characteristics of the defendant” was well within its wide latitude in weighing
relevant factors. See United States v. Wisecarver, 644 F.3d 764, 774 (8th Cir. 2011).
“[T]he mere fact that the court could have weighed the sentencing factors differently
does not amount to an abuse of discretion.” United States v. Carrillo, 982 F.3d 1134,
1137 (8th Cir. 2020).

      Finding no abuse of discretion, we affirm.
                     ______________________________




                                         -3-